TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00585-CR




                                 Tresa Denise Byrd, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-06-203669, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tresa Byrd seeks to appeal a judgment of conviction for forgery. The trial court has

certified that this is a plea bargain case and Byrd has no right of appeal. The appeal is dismissed.

See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: November 15, 2007

Do Not Publish